   Case 1:19-cv-00547-MN Document 3 Filed 04/15/19 Page 1 of 1 PageID #: 27



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


  JOSEPH RISH JR.,
                                                          Case No.: 1:19-cv-00547
                  Plaintiff,
          vs.

  CAS MEDICAL SYSTEMS, INC., ALAN
  W. MILINAZZO, PAUL A. MOLLOY,
  THOMAS S. PATTON, GREGORY P.
  RAINEY, JAMES E. THOMAS,
  KATHLEEN A. TUNE, and KENNETH
  R. WEISSHAAR,

                  Defendants.


                                    NOTICE OF DISMISSAL
       Notice is hereby given pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure

that plaintiff Joseph Rish Jr. (“Plaintiff”) voluntarily dismisses the captioned action (the “Action”)

with prejudice. Because this notice of dismissal is being filed with the Court before service by

Defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal of the

Action is effective upon the filing of this notice.




Dated: April 15, 2018                          O’KELLY ERNST & JOYCE, LLC

                                               /s/ Ryan M. Ernst
                                               Ryan M. Ernst (#4788)
                                               901 N. Market St., Suite 1000
                                               Wilmington, DE 19801
                                               Telephone: (302) 778-4000
                                               Facsimile: (302) 295-2873
                                               Email: rernst@oelegal.com
                                               Attorneys for Plaintiff




                                                      1
